Citation Nr: 0826169	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for residuals of injury 
of the mouth and right mandible.

6.  Entitlement to service connection for a tongue disorder.

7.  Entitlement to service connection for a chin disorder.

8.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a concussion, with headaches.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for disorders of the neck, back, 
left shoulder, right shoulder, mouth, tongue, and chin.  The 
RO granted service connection for residuals of a concussion, 
with headaches, and assigned a disability rating of 10 
percent.

The Board notes that in June 2008 the veteran filed a notice 
of disagreement with the effective date that the RO assigned, 
in a May 2008 rating decision, for service connection for 
post-traumatic stress disorder (PTSD).  The Board refers that 
issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand the case for additional evidence that 
is needed with respect to the veteran's claims on appeal.  
The claims file contains some records of VA medical treatment 
of the veteran.  At a hearing before the undersigned Veterans 
Law Judge at the RO in September 2007, the veteran indicated 
that he continued in VA treatment.  He indicated that there 
were recent developments in his treatment, including an 
increase in medication for service-connected headaches just 
two or three weeks before the hearing.  On remand, recent and 
complete treatment records are to be obtained.

The veteran had a VA medical examination in September 2003, 
but that examination did not address all of the disorders 
that he has claimed.  In addition, the examiner could not 
address the etiology of claimed disabilities, because service 
medical records were not associated with the claims file at 
that time.  In his 2007 hearing, the veteran stated that he 
did not receive notice of a scheduled VA examination in 2005.  
A new VA examination should be performed to obtain 
information relevant to the claims.

The new VA examination on remand should provide or clarify 
diagnoses for, and should include medical opinions regarding 
the likely etiology of, any current disorders of the neck, 
back, left shoulder, right shoulder, mouth, right mandible, 
tongue, and chin.  History reported with the examination 
should include whether service-connected headaches are 
manifested by prostrating attacks, and the frequency of any 
such attacks over the several months preceding the 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain records of all 
outpatient and inpatient treatment of the 
veteran, from 1996 through the present, at 
all VA medical facilities in Springfield, 
Massachusetts.  All records obtained 
should be associated with the veteran's 
claims file.

2.  The RO should schedule the veteran for 
a VA medical examination to clarify the 
diagnosis and address the likely etiology 
of current claimed disabilities.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examiner should provide diagnoses for any 
current disorders of the neck, back, left 
shoulder, right shoulder, mouth, right 
mandible, tongue, and chin.  The examiner 
should also note in the examination report 
if any of those areas has no current 
disorder.  With respect to the current 
disorders in each of those areas, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the disorder is causally related to 
service.  The history included in the 
examination report should include an 
account as to whether the veteran's 
service-connected headaches are manifested 
by prostrating attacks, and the frequency 
of any such attacks over the several 
months preceding the examination.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




